1    MCFARLIN LLP
     Timothy G. McFarlin (State Bar No. 223378)
2    Email: tim@mcfarlinlaw.com                                      JS-6
     Jarrod Y. Nakano (State Bar No. 235548)
3    Email: jarrod@mcfarlinlaw.com
     4 Park Plaza, Suite 1025
4    Irvine, California 92614
     Telephone: (949) 544-2640
5    Fax: (949) 336-7612
6    Attorneys for Plaintiff
     CELINDA VAZQUEZ
7
                              UNITED STATES DISTRICT COURT
8
                         CENTRAL DISTRICT OF CALIFORNIA
9
10
     CELINDA VAZQUEZ, an                     Case No.: 2:18-cv-09904-JFW-GJS
11   Individual,
12                       Plaintiff,
13                       v.                  ORDER FOR JOINT STIPULATION
                                             FOR DISMISSAL.
14   LEE’S DOUGHNUTS #11, a
     business of unknown form;
15   RICHMOND CITY CENTER, L.P.,
     a California limited partnership; and
16   DOES 1-10,
17                       Defendants.
18
19
20
21
22
23
24
25
26
27
28
                                             -1-
1          WHEREAS, Defendants LEE’S DOUGHNUTS and RICHMOND CITY
2    CENTER on one hand and Plaintiff CELINDA VAZQUEZ (“VAZQUEZ”) on the
3    other hand, stipulated, through their respective attorneys of record, pursuant to
4    Federal Rule of Civil Procedure Rule 41(a), that all claims and demands asserted by
5    VAZQUEZ in this action shall be dismissed with prejudice, each party bear their
6    own costs and attorney’s fees; and
7          WHEREAS, it appears to the Court that the terms of the stipulation appear
8    proper, and upon good cause showing,
9          IT IS HEREBY ORDERED that all claims and demands asserted by
10   VAZQUEZ in this action shall be and hereby are dismissed with prejudice.
11         IT IS HEREBY ORDERED with prejudice, each party to bear their own
12   costs and attorney’s fees.
13
14
15   Dated: May 15, 2019                    UNITED STATES DISTRICT COURT
16
17                                By:
18                                          Hon. John F. Walter
19
20
21
22
23
24
25
26
27
28
                                              -2-
